Citation Nr: 1521602	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-21 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bronchitis, to include as due to exposure to mustard gas.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1967 to December 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his substantive appeal, the Veteran requested a Board hearing in Washington, D.C.  The Board notified the Veteran that a hearing had been scheduled for March 30, 2015 in a February 2015 letter addressed to the Veteran's last known address.  The Veteran failed to appear for this hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he failed to appear for the scheduled hearing.  Accordingly, the Board deems this hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

This appeal was processed using the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  The corresponding Virtual VA file does not contain any additional documents pertinent to the present appeal.
 
The issues of entitlement to service connection for a heart disorder and a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bronchitis was not incurred in or aggravated by military service.

2.  Diabetes mellitus was not incurred in or aggravated by military service nor did it manifest to a compensable degree within one year of service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis, to include as due to exposure to mustard gas, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.316 (2014).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2010 and December 2010 that fully addressed all notice elements; the letters were sent prior to initial adjudication of the claim.    

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records, and also providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs are associated with the claims file.  VA treatment records and relevant private records are also associated with the claims file.  The Veteran was afforded a VA examination in August 2011 in connection with his bronchitis claim.  The Board finds that the August 2011 examination was adequate as the examiner reviewed the claims file, interviewed the Veteran, performed an evaluation, and provided a diagnosis and an opinion with supporting rationale.  

The Veteran was not afforded a VA examination in connection with his diabetes mellitus claim.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, no examination was necessary regarding the Veteran's claim for diabetes mellitus because the evidence of record demonstrates that the Veteran did not suffer an event, injury or disease in service and that he did not develop diabetes within one year of service discharge.  Nor does the evidence indicate that the Veteran's diabetes mellitus was related to service.  Review of the claims file also shows that the Veteran stated that he was not exposed to herbicides while in service and confirmed that he was not claiming that his diabetes mellitus was the result of any such exposure.  

The Board notes that the Appellate Brief filed on behalf of the Veteran stated that the Veteran's VA examination for diabetes mellitus was inadequate, however, as above, a VA examination had not been performed nor was one required.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including diabetes mellitus, also may be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112 , 1137; 38 C.F.R. §§ 3.307(a)(3) , 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

1.  Diabetes Mellitus

Review of the Veteran's service treatment records (STRs) do not show any complaints, symptoms, treatment, or diagnosis of diabetes mellitus.  His service induction examination in 1966 indicated that the Veteran's endocrine system was normal.  His separation examination in 1968 also indicated that his endocrine system was normal at that time and there was no mention of diabetes mellitus or symptoms thereof.

The Veteran's VA medical records document a current diagnosis of diabetes mellitus.  However, these records are largely silent as to the etiology of the disorder and do not relate the Veteran's diabetes mellitus to his military service. 

In his 2010 claim for service connection, the Veteran stated that he had been diagnosed with diabetes mellitus for 5 years.  The Veteran's claims file also contained medical records from his Social Security Administration (SSA) file as well as his 2010 application for SSA benefits.  In his 2010 SSA application, the Veteran also noted that he had suffered from diabetes mellitus for 5 years.  

The Veteran does not contend that he received a diagnosis of or experienced symptoms of diabetes mellitus in service.  Indeed, the evidence of record does not support in service onset.  Additionally, review of the Veteran's claims file and testimony does not show that his diabetes mellitus manifested to a compensable degree in the year following separation from service.  Rather, it supports a diagnosis in 2005, or over 35 years after service separation.

In the Veteran's April 2015 Appellate Brief, the Veteran's service representative stated that it was the Veteran's contention that his diabetes mellitus was due to his service.  Although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's diabetes mellitus, falls outside the realm of common knowledge of a lay person because it is a complex metabolic syndrome with various contributing factors and causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the Veteran's testimony with regard to the etiology of his diabetes mellitus is outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide a etiology opinion regarding his diabetes mellitus.  

The evidence of record does not otherwise demonstrate a relationship between the Veteran's diabetes mellitus and active service.  The Board also notes that there is a decades-long evidentiary gap in this case between service discharge and evidence in the claims file indicating a diagnosis of diabetes mellitus.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  In this case, there is no evidence showing earlier complaints or symptoms of diabetes mellitus; indeed the Veteran has not provided statements that his symptoms have existed since service discharge.  The medical and lay evidence of record does not support a finding of any event, injury, or disease during service; the evidence also does not suggest any relationship to service.  Accordingly, and with consideration of the doctrine of reasonable doubt, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert, 1 Vet. App. 49.  Service connection for diabetes mellitus is not warranted.

2.  Bronchitis

The Veteran contends that his chronic bronchitis is the result of exposure to mustard gas while in service.  Specifically, he contends that he was exposed to mustard gas while performing face mask drills with live gases in 1967 and 1968 in Fort Benning, Georgia and at Fort Polk, Louisiana.  

For claims involving exposure to mustard gas, a claimant must prove evidence of in-service exposure, and a diagnosis of a current, associated disability, but is relieved of the burden of providing medical evidence of a nexus between the associated disability and his in-service exposure.  Rather, that nexus is presumed if the other conditions are met, subject to the regulatory exceptions in 38 C.F.R. 
§ 3.316(b).  See Pearlman v. West, 11 Vet. App. 443, 446 (1998). 

Claims based on the chronic effects of exposure to mustard gas are governed by the provisions of 38 C.F.R. § 3.316, which provides that for veterans exposed to mustard gas and whom develop bronchitis or chronic obstructive pulmonary disorder, service connection is established, unless the claimed condition is due to the veteran's own willful misconduct, or if there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316(a), (b).  

Review of the claims file shows that the Department of Defense was unable to ascertain any exposure to mustard gas based upon the information provided by VA.  There is no other documentation of mustard gas in the evidence of record, aside from the Veteran's testimony.

The Board finds that the Veteran's own assertions that he was exposed to mustard gas have no probative value.  Although the Veteran is competent to describe an observable event such as having a substance touch his skin or seeing a substance sprayed while performing gas mask drills, the Board finds that the Veteran has not shown that he has the requisite expertise to identify a chemical substance.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical or scientific expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  There is no evidence of record that the Veteran has the expertise to identify the substances he may have been exposed to during such drills without scientific training or the use of scientific testing to identify a substance he came into contact with.  Thus, his statements that he was exposed to mustard gas are not competent.  The Veteran has not submitted competent evidence to support his contentions that he was exposed to such chemicals in service.  To the contrary, the Department of the Defense could find no support for this assertion.  His service treatment records also do not document such exposure.  As the evidence of record fails to show that the Veteran was exposed to mustard gas while in service, service connection on a presumptive basis under 38 C.F.R. § 3.316 is not warranted. 

Review of the evidence of record also shows that service connection on a direct basis is not warranted.  In his September 2010 claim, the Veteran reported his bronchitis began in 1999.  In a November 2010 submission, the Veteran reported his chronic bronchitis was confirmed in 1980.  

The Veteran's STRs reveal complaints of and treatment for a sore throat, possible strep throat, rhinitis, and cold symptoms on various occasions during May 1967 and February 1968, but do not show treatment for or a diagnosis of bronchitis.  His 1968 separation examination was normal and did not note chronic bronchitis.  In the separation report of medical history, the Veteran denied chronic or frequent colds, shortness of breath, chronic cough or pain or pressure of the chest.

The Veteran's VA medical records do show a current diagnosis of chronic bronchitis.  The earliest such record appears to be dated March 1988.  A September 1988 VA medical record then noted that the Veteran had been experiencing issues with bronchitis since March and noted that the impression at that time was chronic lung disease secondary to tobacco.  The Veteran's VA medical records continue to note treatment for acute bronchitis, a bronchitis flare, and chronic bronchitis on several occasions, to include in 1988, 1995, and 1998.  In June 1998 the Veteran's medical provider noted a history of chronic bronchitis.
 
The Veteran was afforded a VA examination in August.  That examiner interviewed the Veteran, reviewed his claims file and performed an examination.  At that time the Veteran reported the date of onset for his chronic bronchitis was approximately the 1960s with symptoms progressively worsening thereafter.  After his evaluation, the VA examiner diagnosed the Veteran with chronic obstructive pulmonary disorder (COPD)/chronic bronchitis.  He then opined that it was not likely that the Veteran's current COPD/chronic bronchitis was related to conditions treated in service.  In support of his opinion, the examiner noted that the Veteran's service treatment records showed one instance of a viral upper respiratory infection and the other instance showed an assessment of upper respiratory infection with the description of symptoms that fit an ordinary cold.

The Veteran has claimed that his chronic bronchitis is the result of service and mustard gas exposure therein.  The Board notes that the Veteran's testimony regarding his bronchitis claim focused primarily on his exposure to mustard gas.  As above, the Veteran is not competent to provide a scientific opinion with regard to the type of chemical he was exposed to during training while in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Nevertheless, to the extent the Veteran did assert that his chronic bronchitis was related to service, the Board finds that although lay persons are competent to provide opinions on some medical issues, Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of the Veteran's chronic bronchitis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.  As the Veteran's testimony with regard to the etiology of his chronic bronchitis is outside the realm of common knowledge of a lay person, the Board finds that the Veteran is not competent to provide an etiology opinion regarding his chronic bronchitis.  

The Veteran is competent, however, to state that his symptoms began during service and continued since that time.  The Board finds, however, that this testimony is not significantly credible as the Veteran has provided conflicting statements which are in conflict with the evidence of record.  The Veteran has placed onset of his bronchitis in the 1960s, 1980, and 1999.  Furthermore, his assertion that the bronchitis existed since the 1960s is belied by his denial of all symptoms at service separation.  Accordingly, the Veteran's August 2011 VA examination is more probative evidence regarding the etiology of the chronic bronchitis, in that a medical health care provider, with medical training and expertise, provided a medical opinion supported by rationale.  It thus outweighs any assertion by the Veteran as to etiology.  

For the reasons outlined above, the Board concludes that the weight of the evidence is against a finding of entitlement to service connection for chronic bronchitis.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
  

ORDER

Service connection for diabetes mellitus is denied.

Service connection for chronic bronchitis, to include as due to exposure to mustard gas while in service, is denied.
REMAND

The Board finds that a remand is necessary in this case for further development.  First, regarding the heart disorder, remand is required to obtain private records.  The Veteran's Social Security Administration (SSA) records associated with the Veteran's claims file show that he was treated for his heart condition at Tulane Medical Center.  Although some of these records are associated with the claims file, it isn't clear whether all relevant records have been obtained.  The AOJ should also contact the Veteran and confirm whether there are any additional private medical providers who have treated his heart disorder.  If so, those records should be associated with the claims file.  

Second, regarding the eye disorder, remand is required for an examination.  The Veteran contends that his bilateral eye disorder was diagnosed in service and has progressed into his current eye condition.  The Veteran's STRs show a diagnosis of photophobia while in service, as well as a complaint of headache due to eye strain.  The Veteran's STRs also show that the Veteran was prescribed eye glasses while in service.  The Board notes that the Veteran was not afforded a VA examination in connection with his claim.  As such, the Board finds that a remand is necessary for the Veteran's bilateral eye disorder.  McLendon v. Nicholson, 20 Vet App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, to include Tulane Medical Center.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file, to include all updated VA medical records.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond. 

2.  After the above development has been completed and all records associated with the claims file, the Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The rationale for all opinions expressed must be provided.  

The examiner should then provide an opinion as to whether there are any current eye disorders.  Then, for each currently diagnosed eye disorder, provide an opinion as to whether it is at least as likely as not that each diagnosed bilateral eye disorder is causally or etiologically related to the Veteran's military service.  

The examiner must address the service treatment records noting photophobia in an undated consultation appointment, a prescription for eye glasses in 1967, and an appointment regarding headaches due to eye strain in May 1967.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


